NONPRECEDENTIAL DISPOSITION
                                     To be cited only in accordance with
                                              Fed. R. App. P. 32.1




                   United States Court of Appeals
                                                For the Seventh Circuit
                                                Chicago, Illinois  60604

                                             Argued September 12, 2008
                                              Decided October 3, 2008

                                                        Before

                                        KENNETH F. RIPPLE, Circuit Judge 

                                        ILANA DIAMOND ROVNER, Circuit Judge

                                        TERENCE T. EVANS, Circuit Judge
                                                
No. 07‐3141

OMAR KHAIRI JANEM,                                             Petition for Review of
                                         Petitioner,           an Order of the Board of
                                                               Immigration Appeals
                               v.
                                                               No. A96‐167‐261
MICHAEL B. MUKASEY,
Attorney General of the United States,
                           Respondent.



                                                          O R D E R

      Omar Khairi Janem is an ethnic Palestinian and a citizen of Jordan.  He arrived in
Chicago on March 20, 2002, as a nonimmigrant visitor with authorization to remain in
the United States until September 20, 2002.  But he didn’t leave.  Instead, he eventually
applied for asylum, withholding of removal, and relief under the Convention Against
Torture.  Following a hearing, an IJ denied his requests for relief.  The Board of
Immigration Appeals affirmed the decision without issuing a new opinion.  In his
No. 07-3141                                                                            2



petition for review in this court, Janem raises issues only relating to his asylum
application.

        Janem claims that he is a refugee‐‐that is, that he has suffered past persecution or
has a well‐founded fear of future persecution‐‐because he is a homosexual, a social
group targeted for abuse in Jordan.  In support of his claim, Janem testified during the
first day of his hearing that he and his family moved to Jordan from the West Bank
territory in Israel when he was 18 years old.  He graduated from a university in Amman
with a degree in pharmacy.  During his time as a university student, he and his family
began receiving harassing telephone calls, in which the callers said, for instance, that the
family was “going on the wrong path and that we had to go back to the basics, to . . .
our religion.”  Janem said he believed the calls came from religious persons because the
conversations included references to verses from the Koran.  Neither Janem nor his
family reported the calls to the police because he says in Jordan “if someone is bad
that’s homosexual then it’s a big deal, it’s something, but nobody will tolerate, it will be
like a scandal.”

       Janem described another incident in which someone threw a gas canister at the
wall of his house.  Janem’s family reported the incident to the police, who inspected the
house and filed a report.

       The primary incident on which Janem relies occurred the day he graduated from
the university.  He was with his friend (Saed) and the two were kissing.  Someone
began insulting them, referring to Janem’s homosexuality, accusing the two of
immorality, and beating Janem on the head and back.  One of the attackers threw a gas
canister on Janem’s shoulder, causing gas to spill over his body.  Then someone held up
a lighter and said that he was going to burn Janem alive.

       University security officers intervened and placed at least one of the assailants in
custody.  The officers asked Janem to file a police report, but he declined to do so
because “it would have increased to something like a scandal against me.  So I didn’t
want, I was scared that this would spread and everybody would know it.”  Following
the attack he hid for three or four days, and the incident caused him to seek psychiatric
treatment.
No. 07-3141                                                                           3



       Immediately after the attack, the number of phone calls to his home increased
with callers threatening him, saying, for instance, “this time we missed you, but next
time we will kill you, we will burn you if you don’t stop that behavior and how you are
doing things.”  The callers made reference to Sharia law and read verses from the
Koran.  These calls were not reported to the police, Janem says, because homosexuality
is regarded in Jordan in a highly negative manner.

       After the incident Janem returned to the university during a semester break to
obtain a copy of his graduation certificate.  He said he could return during the break
because no students were on campus.  Then he obtained a visitor’s visa and entered the
United States on March 20, 2002.  It was his second visit to this country.  He had been
here for several months in 2001 but returned to Jordan to complete his studies.

       At the end of the day on which this testimony was given, the IJ suggested to
Janem’s attorney that he “might want to consider an expert on homosexuals and [the]
threat to them in Jordan . . . .”  The hearing did not reconvene until 11 months later, at
which time counsel stated that Janem could not afford an expert witness.  He also stated
that Janem had no additional documents regarding the treatment of homosexuals in
Jordan other than a travel report from the British embassy that stated that under
“Jordanian law homosexuality is illegal.  Public displays of affection between
homosexual couples could result in arrest and prison sentences.” Janem presented
various documents commenting on the treatment of homosexuals in Muslim countries
in general, but not specifically in Jordan.  In addition, Janem testified as to few
additional details about the incidents he referred to earlier.

       The primary issue raised in the petition for review involves whether Janem has
established past persecution or a well‐founded fear of future persecution.  Because the
BIA affirmed the IJ’s decision without opinion, we review the IJ’s factual findings and
analysis.  Boci v. Gonzales, 473 F.3d 762 (7th Cir. 2007).  The factual findings are
reviewed under a highly deferential version of the substantial evidence test.  INS v.
Elias‐Zacarias, 502 U.S. 478 (1992); Karapetian v. INS, 162 F.3d 933 (7th Cir. 1998).  We
inquire only whether the decision has the support of “reasonable, substantial, and
probative evidence on the record considered as a whole.”  Elias‐Zacarias, at 481.  We
disturb the agency’s findings only if the record is so compelling that no reasonable fact
finder could fail to find a fear of persecution.  We will not reverse the BIA
No. 07-3141                                                                              4



determination even if we would, in the first instance, have decided the case differently. 
Yadegar‐Sargis v. INS, 297 F.3d 596 (7th Cir. 2002).

       The Attorney General may grant asylum to an applicant who demonstrates by
credible evidence that he is eligible because he is a “refugee” and that he merits a
favorable exercise of the Attorney General’s discretion.  8 U.S.C. § 1158(a).  A refugee is
a person who is unable or unwilling to return to his country of origin “because of [past]
persecution or a well‐founded fear of [future] persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion . . . .”  8 U.S.C.
§ 1101(a)(42).  The burden of proof is on the applicant.  8 C.F.R. § 208.13(a); Sayaxing v.
INS, 179 F.3d 515 (7th Cir. 1999).  To demonstrate a well‐founded fear of future
persecution, the applicant must show both his own subjective fear of persecution on the
basis of a protected ground and that his fear is objectively reasonable.  INS v. Cardoza‐
Fonseca, 480 U.S. 421 (1987).

       To establish his claim, Janem must show that he is a homosexual.  Although the
IJ expressed dissatisfaction with Janem’s failure to provide corroboration of his claim,
he found that if Janem’s testimony were accepted as credible, he is a member of that
particular social group.  For purposes of his decision, the IJ assumed that Janem was a
homosexual.  Similarly, the IJ assumed that the incidents Janem related occurred even
though there was no corroborating evidence to support his testimony.

        But, even assuming the testimony was true, and even though homosexuals were
vulnerable in Jordan because, the IJ said, homosexuality is illegal in that country, he
found that the events did not “portent future mistreatment.”  That conclusion was
based on, among other things, that Janem was not mistreated by the police; i.e., there
was no governmental action; and furthermore, in the graduation day attack, the
university security officials responded to protect him.  The IJ found that Janem had
failed to meet his burden of proof.

        The determination that Janem failed in that regard is not so far off base that we
could (or must) set it aside.  In addition to the failure noted by the IJ,  Janem failed to
show that homosexuality is illegal in Jordan.  It might be, but there is no credible proof
of illegality in this record.  Janem relies on the document we previously mentioned,
which was apparently disseminated by the British Embassy in Amman.  It states that
“[u]nder Jordanian law homosexuality is illegal.”  The deficiencies of this travel
No. 07-3141                                                                                5



advisory as evidence of the law of Jordan are obvious.  For one thing, it is clearly
second‐hand information.  There is no reference to the statute and no indication of the
scope of the prohibition or the penalty for a violation.  After the first day of the hearing,
the IJ advised Janem to submit evidence as to the manner in which Jordan treats
homosexuals.  The hearing did not resume until almost a year later, at which time
Janem said he could not afford expert testimony.  However, it is hardly possible that in
those intervening months Janem could not have obtained a copy of the Jordanian law
against homosexuality, if indeed such a law exists.

        The primary deficiency in the proof, however, is, as the IJ noted, proof of
government involvement.  Janem recites incidents in which he was abused. 
Importantly, the abuse is at the hands of private individuals.  An applicant cannot claim
asylum on the basis of “persecution by a private group unless the government either
condones it or is helpless to prevent it . . . .”  Hor v. Gonzales, 421 F.3d 497, 501 (7th Cir.
2005).  The only evidence in the record regarding government involvement is to the
contrary.  When gas was thrown on his parents’ house, the police investigated.  And
when he was attacked on campus, the university security officers protected him. 
Although they were probably private officers, they urged Janem to file an official police
report, which he declined to do because he feared scandal.  That he feared scandal may
say something about Jordanian attitudes, but it does not prove government
involvement in acts of persecution.  The only evidence in the record shows that the
police did not refuse to protect him.

       Other evidence in the record also undercuts Janem’s claims.  He attended the
university and obtained a degree.  He traveled, including a trip to the United States,
after which he returned to Jordan to continue his studies.  The IJ’s finding that Janem
has not met his burden of proof is supported by the record.

       Accordingly, the petition is DENIED.